DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Amendment/Request for Reconsideration filed on 17 May 2022.
Claims 1 – 10 are pending.  Claims 11 – 20 are withdrawn due a restriction requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, the limitation, “the hammer includes a core and a sleeve that reciprocate with the hammer”, is indefinite because the limitation recites that the hammer includes the core and the sleeve and that the core and the sleeve reciprocates with the hammer, and it is ambiguous how the hammer reciprocates, or moves forward and backwards alternately, with itself.  For the purpose of compact prosecution, the Examiner interprets the limitation, “the hammer includes a core and a sleeve that reciprocate with the hammer”, to mean, “the hammer includes a core and a sleeve.”  Please note, since claims 2 – 10 depend upon claim 1, claims 2 – 10 are likewise rejected under 35 USC §112(b) for indefiniteness.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 – 5, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muramatsu et al. (US 2018/0272510 A1), hereinafter Muramatsu.

Regarding claim 1, Muramatsu discloses an impact tool (1, fig. 1) comprising: a housing (2, fig. 1); a motor (10, fig. 1) supported within the housing (2); an anvil (22, fig. 1) extending from the housing (2); and a drive assembly (12, fig. 1) configured to convert a continuous rotational input from the motor (10) to intermittent applications of torque to the anvil (22), the drive assembly (12) including a camshaft (11, fig. 1) driven by the motor (10) and a hammer (20, 21, fig. 1) configured to reciprocate along the camshaft (11) and deliver impacts to the anvil (22), wherein the hammer (20, 21) includes a core (20, fig. 1) and a sleeve (21, fig. 1), the core (20) coupled to the camshaft (11) and a sleeve (21) coupled to the core (20), and wherein the core (20) and the sleeve (21) are formed as separate parts.	

Regarding claim 4, Muramatsu discloses the hammer (20, 21) includes a hammer lug (20a, fig. 2), wherein the anvil (22) includes an anvil lug ([0042] describes anvil 22 includes a pair of anvil claws configured to be engaged with the pair of hammer claws 20a of the primary hammer 20 wherein the examiner interprets the pair of anvil claws as the claimed “an anvil lug”), and wherein the hammer lug (20a) is configured to strike the anvil lug to transmit torque to the anvil (22).

Regarding claim 5, Muramatsu discloses the hammer lug (20a) is integrally formed with the core (20).

Regarding claim 8, Muramatsu discloses the hammer includes a pin (26, fig. 2) extending between the sleeve (21) and the core (20) to couple the sleeve for co-rotation with the core ([0029]).

Regarding claim 10, Muramatsu discloses the core (20) includes an arcuate groove (20b. fig. 2).

Claims 1, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chicago Pneumatic Tool Co (FR 1095044), hereinafter CPTC ‘044. 

Regarding claim 1, CPTC ‘044 discloses an impact tool comprising: a housing (21, fig. 1); a motor (l. 119; “a conventional pneumatic or electric motor”) supported within the housing (21); an anvil (37, fig. 1) extending from the housing (21); and a drive assembly (30, 40, 44, figs. 1, 2) configured to convert a continuous rotational input from the motor (l. 119; “a conventional pneumatic or electric motor”) to intermittent applications of torque to the anvil (37), the drive assembly (30, 40, 44) including a camshaft (30, fig. 1) driven by the motor (l. 119; “a conventional pneumatic or electric motor”) and a hammer (40, 44, figs. 1, 2) configured to reciprocate along the camshaft (30) and deliver impacts to the anvil (37), wherein the hammer (40, 44) includes a core (44, fig. 2) and a sleeve (40, fig. 1), the core (44) coupled to the camshaft (30) and a sleeve (40) coupled to the core (44), and wherein the core (44) and the sleeve (40) are formed as separate parts.
 
Regarding claim 4, McClung discloses the hammer (40, 44) includes a hammer lug (39, fig. 6), wherein the anvil (37) includes an anvil lug (38, fig. 6), and wherein the hammer lug (39) is configured to strike the anvil lug (38) to transmit torque to the anvil (37).

Regarding claim 6, McClung discloses the hammer lug (39) is integrally formed with the sleeve (40).

Claim 1 and 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 2,564,224).

Regarding claim 1, Mitchell discloses an impact tool comprising: a housing (5, fig. 1); a motor (11, fig. 1) supported within the housing (5); an anvil (2, fig. 1) extending from the housing (5); and a drive assembly (3, 4, 33, figs. 1) configured to convert a continuous rotational input from the motor (11) to intermittent applications of torque to the anvil (2), the drive assembly (3, 4, 33) including a camshaft (4, fig. 1) driven by the motor (11) and a hammer (3, 33, fig. 1) configured to reciprocate along the camshaft (4) and deliver impacts to the anvil (2), wherein the hammer (3, 33) includes a core (3, fig. 1) and a sleeve (33, fig. 1), the core (3) coupled to the camshaft (4) and a sleeve (33) coupled to the core (3), and wherein the core (3) and the sleeve (33) are formed as separate parts.

Regarding claim 7, Mitchell discloses the sleeve (33) is press fit on the core (3) (Col. 7, ll. 31 – 36).

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 8,047,057 B2).

Regarding claim 1, Chen discloses an impact tool (10, fig. 1) comprising: a housing (3, fig. 1); a motor (71, fig. 1) supported within the housing (3); an anvil (2, fig. 1) extending from the housing (3); and a drive assembly (apparatus of fig. 1) configured to convert a continuous rotational input from the motor (71) to intermittent applications of torque to the anvil (2), the drive assembly (apparatus of fig. 1) including a camshaft (11, fig. 2) driven by the motor (71) and a hammer (12, 19, fig. 2) configured to reciprocate along the camshaft (11) and deliver impacts to the anvil (2), wherein the hammer (12, 19) includes a core (12, fig. 2) and a sleeve (19, fig. 2), the core (12) coupled to the camshaft (11) and a sleeve (19) coupled to the core (12), and wherein the core (12) and the sleeve (19) are formed as separate parts.

Regarding claim 9, Chen discloses the sleeve (19, fig. 5) includes a projection (191, fig. 2) and the core (12, fig. 5) includes a recess (123, fig. 5) configured to receive the projection to couple the sleeve for co-rotation with the core (Col. 5, l. 62 – col. 6, l. 2).

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu et al. (US 2018/0272510 A1), hereinafter Muramatsu, in view of Satoshi (JP 2017094462 A).

Regarding claim 2, Muramatsu discloses the invention as recited in claim 1.
Muramatsu does not explicitly disclose the core is made of a first material, and the sleeve is made of a second material different than the first material.
However, Satoshi teaches the core (42, fig. 1) is made of a first material ([0018] describes retainer sleeve 42 made of molybdenum steel), and the sleeve (34, fig. 1) is made of a second material ([0016] describes cylinder 34 made of carbon steel) different than the first material.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the impact tool, as disclosed by Muramatsu, with the core is made of a first material, and the sleeve is made of a second material different than the first material, as taught by Satoshi, with the motivation to provide appropriate materials with mechanical properties best suited for the specific tasks of the core and the sleeve.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu et al. (US 218/0272510 A1), hereinafter Muramatsu, in view of Satoshi (JP 2017094462 A), in further view of Interalloy 1045 Medium Tensile Carbon Steel Bar Fact Sheet (http://www.interlloy.com.au/our-products/carbon-steels/1045-medium-tensile-carbon-steel-bar/), hereinafter Interalloy.

Regarding claim 3, Muramatsu discloses the invention as recited in claim 1.
Muramatsu further discloses that the core and the sleeve are made of steel ([0026]) but Muramatsu does not explicitly disclose the core is made of alloy steel and the sleeve is made of medium carbon steel.  Please note, the term “steel” represents a broad genus of carbon steels and alloy steels; however, Muramatsu does not specify the specific species of steel used.
However, Satoshi teaches the core (42, fig. 1) is made of alloy steel ([0018] describes retainer sleeve 42 made of molybdenum steel wherein molybdenum steel describes a genus of alloy steels that contain the element, molybdenum) and the sleeve (34, fig. 1) is made of carbon steel ([0016] describes cylinder 34 made of carbon steel).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the impact tool, as disclosed by Muramatsu, with the core is made of alloy steel and the sleeve is made of carbon steel, as taught by Satoshi, with the motivation to provide appropriate materials with mechanical properties best suited for the specific tasks of the core and the sleeve.

Muramatsu, as modified by Satoshi, does not explicitly disclose the sleeve is made of medium carbon steel.
However, Interalloy teaches the sleeve is made of a medium carbon steel (1045 Medium Tensile Carbon Steel; the term “a medium carbon steel” is a well-known term in the art meaning a carbon steel with a carbon percentage content of 0.29% to 0.60% wherein SAE 1045 is a medium carbon steel having a carbon percentage content of 0.43% to 0.50%) (Please note, Satoshi suggests the broad genus of carbon steel for the cylinder but does not specify a specific species of carbon steel used.  One having ordinary skill in the art in order to make use and construct the invention of Muramatsu, as modified by Satoshi, would therefore look at the 1045 Medium Tensile Carbon Steel since Interalloy describes 1045 Medium Tensile Carbon Steel as specifically used for cylinders/shafts).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the impact tool, as disclosed by Muramatsu, as modified by Satoshi, with the sleeve is made of a medium carbon steel, as taught by Interalloy, with the motivation to provide appropriate materials with mechanical properties best suited for the specific tasks of the  sleeve such as good mechanical strength and impact properties, and good machinability.


Response to Arguments
Applicant’s amendments and arguments, filed 17 May 2022, with respect to the drawing objection have been fully considered and are persuasive.  The drawing objection has been withdrawn. 
Applicant’s amendments and arguments, filed 17 May 2022, with respect to the rejection of claim 1 under 35 USC 102(a)(1) have been fully considered but are unpersuasive.  
Applicant argues the prior art of record does not teach the limitation, “"wherein the hammer includes a core and a sleeve that reciprocate with the hammer, the core coupled to the camshaft and the sleeve coupled to the core, and wherein the core and the sleeve are formed as separate parts."  However, due to issues of indefiniteness, the limitation is unclear.  Thus, applicant’s argument that the limitation overcomes the prior art is rendered moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is (571)272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        12 August 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731